Judgment, Supreme Court, Bronx County (Lawrence Tonetti, J.), rendered May 10, 1996, convicting defendant, after a jury trial, of four counts of robbery in the first degree, one count of attempted robbery in the first degree, and one count of assault in the second degree, and sentencing him, as a second felony offender, to concurrent terms of 10 to 20 years on each of the robbery convictions, 7xh to 15 years on the attempted robbery conviction, and 3V2 to 7 years on the assault conviction, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Issues of credibility and reliability of identification testimony were properly presented to the jury and we see no reason to disturb its findings.
Defendant’s claim of improper bolstering of identification testimony is unpreserved for review and we decline to review it in the interest of justice. Were we to review this claim, we would find that the police witness did not describe any identifications.
We perceive no abuse of sentencing discretion. Concur— Ellerin, J. P., Williams, Mazzarelli and Andrias, JJ.